                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


THEODORE VINCENT HORN II,                          )
                                                   )
                       Petitioner,                 )
                                                   )
v.                                                 )
                                                   )                Case No. 16-3156-CM
STATE OF KANSAS, et al.,                           )
                                                   )
                       Respondents.                )
                                                   )

                                     MEMORANDUM AND ORDER

       Theodore Vincent Horn II, a prisoner housed by the Kansas Department of Corrections, filed a

pro se petition for writ of habeas corpus (Doc. 1). Petitioner was convicted in state court of first

degree murder and sought a writ pursuant to 28 U.S.C. § 2254, arguing that his constitutional rights

were violated by over thirty acts. Before filing the instant petition in federal court, petitioner filed five

habeas petitions in state court.

       On December 7, 2018, this court denied habeas relief. Since that time, petitioner has (1)

appealed the court’s decision; (2) filed a motion for reconsideration (Doc. 32); (3) filed a motion to

alter or amend judgment (Doc. 35); and (4) filed a “Motion for a Substantial Showing of the Denial of

a Constitutional Right Pursuant to 28 U.S.C.S. § 2253(c)(2)” (Doc. 39). The Tenth Circuit abated the

appeal for the court to rule on petitioner’s motions. For the following reasons, the court dismisses in

part and denies in part two of the motions and denies the third.

       Petitioner’s first two motions are seeking the same outcome: that the court alter or amend its

judgment. In fact, the motions are nearly identical. If a habeas petitioner files a Rule 59(e) motion, the

court must first examine whether the motion is a true motion to alter or amend judgment. United

States v. Pedraza, 466 F.3d 932, 933 (10th Cir. 2006) ((discussing Rule 59(e)); Spitnas v. Boone, 464
                                                       -1-
F.3d 1213, 1216 (10th Cir. 2006) (applying Rule 60(b)). The motion may actually be a second or

successive habeas petition. The question is whether the motion: (1) “in substance or effect asserts or

reasserts a federal basis for relief from the petitioner’s underlying conviction”; or (2) challenges one of

the court’s procedural rulings that precluded resolution of the habeas petition on its merits; or (3)

challenges “a defect in the integrity of the federal habeas proceeding, provided that such a challenge

does not itself lead inextricably to a merits-based attack on the disposition of a prior habeas petition.”

Spitnas, 464 F.3d at 1215–16. Motions falling under the first category should be treated as second or

successive petitions. Motions falling under the second or third category are treated as any other Rule

59(e).

         If the court finds that petitioner’s motion is actually a second or successive petition, then it

treats it accordingly, referring the matter to the Tenth Circuit for authorization if “it is in the interest of

justice to do so.” Id. at 1217; In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008). If the motion is

“mixed,” the court will also take mixed action: treating the Rule 59(e) portions as such, and forwarding

the remainder to the Tenth Circuit for authorization if appropriate. Id.

         Both of petitioner’s motions to reconsider and for Rule 59(e) relief raise the same arguments

that petitioner raised in his § 2254 petition. In this court’s order denying habeas relief, the court

considered many of petitioner’s arguments on their merits. But the court also found that many of his

arguments were procedurally defaulted. Because the nature of this court’s rulings was mixed, so too

are petitioner’s motions mixed. The court therefore treats the merits-based arguments of petitioner’s

motions as second or successive habeas petitions, and the arguments challenging the court’s procedural

default rulings as Rule 59(e) requests. See Gonzalez v. Crosby, 545 U.S. 524, 532 n.4 (2005) (“The

term ‘on the merits’ has multiple usages. . . . We refer here to a determination that there exist or do not

exist grounds entitling a petitioner to habeas corpus relief under 28 U.S.C. §§ 2254(a) and (d). When a


                                                      -2-
movant asserts one of those grounds (or asserts that a previous ruling regarding one of those grounds

was in error) he is making a habeas corpus claim. He is not doing so when he merely asserts that a

previous ruling which precluded a merits determination was in error-for example, a denial for such

reasons as failure to exhaust, procedural default, or statute-of-limitations bar.”).

                                      Second or Successive Petition

       As for the first category, petitioner again asks the court to overturn the state court decisions.

These arguments reassert a basis for relief from petitioner’s conviction. The challenges would lead

“inextricably to a merits-based attack on the disposition of [his] prior habeas petition.” Spitnas, 464

F.3d at 1216. In fact, they are nothing BUT a merits-based attack on the disposition of his prior

petition. Petitioner is not merely challenging a procedural ruling or a defect in the integrity of the

proceeding. Instead, he asks the court to review his request for habeas relief. For these reasons, the

court determines that these portions of petitioner’s motions are properly construed as a second or

successive petition.

       Under 28 U.S.C. § 2254, petitioners seeking to file a second or successive motion must first

obtain authorization from the court of appeals before the district court can consider the motion. 28

U.S.C. § 2244(b)(3)(A). To obtain authorization, the petitioner must demonstrate that the motion is

based on a new constitutional rule or on newly discovered evidence. See id. § 2244(b)(2). When a

second unauthorized § 2254 petition is filed, the court has discretion in determining whether to transfer

the action to the circuit court or dismiss the action without prejudice. See In re Cline, 531 F.3d at

1251; see also 28 U.S.C. § 1631.

       The Tenth Circuit has provided guidance on determining when a transfer would be in the

interest of justice. In re Cline, 531 F.3d at 1251. The court ordinarily considers several factors in

evaluating whether a transfer is in the interest of justice: (1) whether the claims would be time-barred;


                                                     -3-
(2) the merits of the claims; and (3) the good faith of the filer. Id. at 1251. Because petitioner’s

motion is merely seeking to re-raise claims addressed by the court, these factors have little relevance

here. Section 2244(b)(2) identifies two situations in which a second or successive motion is

certifiable: (1) certain newly discovered evidence exists; or (2) certain new rules of constitutional law

have been announced. There is no new evidence since the court issued its decision. Neither have any

new rules of constitutional law been announced. The court also finds no indication that petitioner’s

claims have merit; they are merely a rehashing of claims previously rejected by the court. The court

therefore finds that it is not in the interest of justice to transfer the case. The court dismisses these

portions of petitioner’s motions without prejudice.

                                                 Rule 59(e)

        The court next turns to the second category of arguments: those the court determined were

procedurally defaulted. These are examined under the standards of Rule 59(e). A party may

demonstrate entitlement to relief from judgment under Rule 59(e) by showing a change in law, new

evidence, or a “need to correct clear error or prevent manifest injustice.” Servants of Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (identifying elements for a motion to reconsider, which

mirror those for a Rule 59(e) motion).

        Petitioner has not made this showing. The court fully evaluated the reasons for applying

procedural default to many of his claims. The law has not changed; petitioner has not offered new

evidence; and he has not shown a clear error or the need to prevent manifest injustice. Instead, he

reiterates his previous arguments about ineffective assistance of counsel. The court did not find those

arguments persuasive the first time, and will not reconsider those rulings now. Petitioner’s request for

Rule 59(e) relief is denied.




                                                     -4-
                                        Certificate of Appealability

       Finally, Rule 11 of the Rules Governing Section 2254 Proceedings directs the court to issue or

deny a certificate of appealability when it issues a final adverse order. The court will issue a certificate

of appealability “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). Under this standard, a petitioner must show that “reasonable jurists

could debate whether . . . the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (citation omitted). The court has already found that its conclusions are not debatable

among reasonable jurists and that the issues presented do not merit further proceedings. Nothing in

petitioner’s motion titled “Motion for a Substantial Showing of the Denial of a Constitutional Right

Pursuant to 28 U.S.C.S. § 2253(c)(2)” undermines these determinations. For the reasons stated in the

court’s prior decision, the court finds that petitioner has not made a substantial showing of the denial of

a constitutional right. The court declines to issue a certificate of appealability.

       IT IS THEREFORE ORDERED that petitioner’s motion to reconsider (Doc. 32) is denied in

part and dismissed in part without prejudice as a second or successive § 2254 petition.

       IT IS FURTHER ORDERED that petitioner’s motion to alter or amend judgment (Doc. 35) is

also denied in part and dismissed in part without prejudice as a second or successive § 2254 petition.

       IT IS FURTHER ORDERED that petitioner’s “Motion for a Substantial Showing of the

Denial of a Constitutional Right Pursuant to 28 U.S.C.S. § 2253(c)(2)” (Doc. 39) is denied.




                                                     -5-
       The Clerk of the Court shall forward this Memorandum and Order to the Tenth Circuit Court of

Appeals to supplement the record on appeal.

       Dated this 12th day of April, 2019, at Kansas City, Kansas.


                                                   s/ Carlos Murguia
                                                   CARLOS MURGUIA
                                                   United States District Judge




                                                 -6-
